IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs December 21, 2005

                   STATE OF TENNESSEE v. CHRISTA G. PIKE

                Direct Appeal from the Criminal Court for Davidson County
                      No. 2002-D-2294    J. Randall Wyatt, Jr., Judge



                     No. M2005-00738-CCA-R3-CD - Filed March 6, 2006


The defendant, Christa G. Pike, appeals her conviction for attempted first degree premeditated
murder, a Class A felony. The defendant contends she was acting in defense of a third party, an
inmate, and that the evidence is insufficient to support her conviction. Finding no error at trial, we
affirm the conviction.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID H. WELLES and
J.C. MCLIN , JJ., joined.

John C. Ford, Nashville, Tennessee, for the appellant, Christa G. Pike.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
Victor S. (Torry) Johnson, III, District Attorney General; and Michael D. Rohling and Kathy
Morante, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

       A Davidson County jury found the defendant guilty of her indicted charge, attempted first
degree premeditated murder. The defendant was sentenced to twenty-five years as a multiple
offender concurrent with a prior conviction of first degree premeditated murder with a sentence of
death. The defendant presents five issues for our review:
       1) The evidence was insufficient to support the conviction.
       The trial court erred:
       2) In failing to grant the defendant’s motion for new trial due to the victim’s
           reference to the defendant’s death row status;
       3) By disallowing testimony of details concerning the victim’s prior first degree
           murder case;
       4) By disallowing cross-examination of the victim regarding specific instances of
           her violent behavior; and
       5) By allowing the prosecutor to refer to the defendant as a wolf during closing
          argument.

        Upon careful review, we conclude that the evidence was sufficient to convict the defendant
beyond a reasonable doubt. We further conclude that the reference to the defendant’s death row
status was not sufficiently prejudicial to require a new trial. The defendant, by failing to present the
remaining issues to the trial court in the motion for new trial, has waived the issues on appeal.
Accordingly, we affirm the conviction and judgment.

                                         Factual Background

        The origins of this case began during the early morning hours of August 24, 2001, at the
maximum security unit of the Tennessee Prison for Women. Due to a fire, three inmates, Patricia
Jones, Natasha Cornett, and the defendant, were evacuated from their cells to a recreation cell or
cage. A dispute arose between Cornett and the victim, Jones. The defendant intervened by choking
the victim into unconsciousness with a heavy shoe or boot lace. The State contended that the
defendant made a premeditated attempt to murder the victim. The defendant argued that she was
acting to protect a third party, Cornett, from the victim.

       Patricia Jones, the victim, testified that due to a fire in her wing of Tennessee Prison for
Women she was moved from her cell and placed in an exercise cage. Two other inmates, the
defendant and Natasha Cornett, were placed in the same cage. The victim and Cornett began
arguing, and Cornett swung at the victim but missed. The victim said she was about to fight Cornett
when the defendant came behind her and choked her until she was unconscious.

        On cross-examination, the victim stated that during that time she weighed 217 pounds. She
estimated she was twice the size of the defendant and three times the size of Cornett. She admitted
that she had pled guilty to first degree premeditated murder. The victim estimated that she and the
defendant had been incarcerated in the Knox County Jail for one and a half to two years before both
were transferred to Tennessee Prison for Women.

        The victim related that in the summer of 2001, there had been three fires on the segregation
unit that required evacuation of the inmates from their cells. The third fire was on August 24, 2001.
The victim expressed her dislike for Cornett because “[s]he got in my face.” The victim had on
different occasions in the past thrown a bloody Kotex and a shoe in Cornett’s face.

       On the night of the first fire evacuation, the victim confronted Cornett, but another inmate
intervened on Cornett’s behalf. The victim said she whipped the unnamed inmate. The defendant
was present and witnessed the events but was restrained by handcuffs.

       The victim denied hating Cornett but did admit telling a physician that, “I just want to kill
her, maybe, come up behind her and split her throat, or catch her when the police ain’t around and



                                                  -2-
just beat her until I get tired.” On redirect, the victim expressed her hate for Cornett but denied
feeling hatred for the defendant.

        Shaunna Fitzgerald, a correctional officer, was working at the Tennessee Prison for Women
on the night of August 24, 2001. She testified that she assisted in releasing inmates from their cells
due to the fire. Officer Fitzgerald witnessed an argument between Cornett and the victim in the
recreational cage. She stated that Cornett swung at the victim and missed. The defendant then went
behind the victim and began choking her. The victim fell to the ground on her stomach. Officer
Fitzgerald attempted to pull the defendant off the victim, and the defendant stated, “The way you’re
pulling my hands, you’re just helping me choke the bitch.” Another guard, Officer Cheatham,
responded and moved the defendant away from the victim. Officer Fitzgerald picked up the object
used by the defendant to choke the victim. She described it as similar to a drawstring from sweat
pants. The defendant had suffered what Officer Fitzgerald described as rope burns on the top of both
hands. She stated that the victim was given aid by firemen and was not hospitalized.

        Sergeant Dennis Henry, a correctional officer at Tennessee Prison for Women, spoke with
the defendant on August 24, 2001, shortly after the incident. He described the defendant’s attitude
as proud and unremorseful. The defendant stated that if she had been given thirty more seconds “she
would have killed the bitch.” The defendant made no mention to Sergeant Henry of acting to defend
Cornett.

         Christie Donoho had served as an internal affairs investigator for the Department of
Correction and was the lead investigator in this case. Ms. Donoho interviewed the defendant on
October 15, 2001. The recorded interview was played for the jury at trial wherein the defendant
described the events of August 24th. She stated that when the inmates were moved from their cells
during the fire, the new admissions were placed in one cage, the punitive inmates in another, and the
three maximum security inmates in the third cage. The defendant stated that she took a boot lace
with her. She said the victim had started fights with other inmates during two prior evacuations. On
August 24th, the victim antagonized Cornett, and Cornett swung at the victim and missed. The
victim “rared back to hit [Cornett],” and the defendant placed the lace around the victim’s neck. The
defendant stated that the victim eventually fell to the ground. The defendant then flipped the victim
onto her stomach, sat on her, and continued choking her. This continued until officers intervened.
When asked her intention toward the victim, the defendant said, “I don’t wanna say that I intended
to kill her but I would say that I didn’t care if she died. I wouldn’t lose any sleep over it if she did.”

        Ms. Donoho explained that all inmate phone calls, with the exception of attorney calls, are
monitored and recorded. A call from the defendant to her mother was played for the jury. In regard
to these charges, the defendant’s mother asked the defendant who started the fight. The defendant
responded that “nobody really started it. Patricia was running her damn mouth to Natasha. And she
is constantly doin it, you know I hate that bitch.” The defendant related that when the victim started
to hit Cornett, “ . . . I said, ‘Oh, hell no!’ And I wrapped that shoe string around of her and tried to
choke the damn life out of her. She was passed out on the ground, Mamma, twitching, foaming at
the mouth, her eyeballs were bugged out so far, her eyelids were flipped up.”


                                                   -3-
        “I’ll betcha if she gets near me, I’m gonna do it again! I’m gonna succeed this damn time!
See, now I know the difference between premeditated murder and what happened with Colleen.
Cause see, I premeditated the hell out of this. Sure did. If I’d of had thirty more seconds, I’d, we’d
have a little chalk line out there in our rec pen, and that bitch would be gone somewhere.”

        In another recorded phone conversation with an individual named Lisa, the defendant gave
a similar account of the choking incident:
        Defendant:     I swear to God it was a set-up! And they said, “All max get in the
                       same pen!” They should have known!

       Lisa:           Yeah!

       Defendant:      Dumb asses!

       Lisa:           They are!

       Defendant:      They know I hate her!

       Lisa:           Yeah.

       Defendant:      They know I . . . I . . . . I’ve gave them all fair warning that I would
                       kill if I ever got near her.

       Lisa:           Yeah.

       Defendant:      So, it was a big choker, but I tried!

       Lisa:           (laughs) Really?

       Defendant:      I mean, seriously! And you know . . . I know the difference now
                       between like, pre-meditated murder and what happened with Colleen.

       Lisa:           Yeah.

       Defendant:      Because I definitely pre-meditated this . . .

       Lisa:           Huh-huh . . .

       Defendant:       . . . and I never . . . my blood pressure never even went up . . .

       Lisa:           Um . . .




                                                 -4-
       Defendant:      . . . I stayed calm the whole damn time! And I mean, it . . . and it was
                       some tragic shit, too!

                                             ***
       Defendant:      Yeah. Actually, they don’t want me nowhere near her . . . I don’t
                       blame ‘em!

       Lisa:           (laughs) I guess not.

       Defendant:      Cause that’s the way . . . I think that’s the way I was . . . just as
                       calming as I am right now. And when . . . when the firemen came out
                       there, and I don’t know what they did CPR on her or what . . . cause
                       I mean, she was like seriously unconscious.

       Lisa:           Yeah.

       Defendant:      If I’d of had 30 more seconds, there’d be like a little chalk line out in
                       our rec pen.

       Lisa:           Oh . . .

       Defendant:      And I was just so calm. And after they like brought her back, or
                       whatever, and she was sittin’ up there chokin’ half to death on the
                       bench . . . and, you know, trying to figure out where the hell she was
                       . . . I . . . I asked her, you know, “Well, how does it feel to almost lose
                       your worthless little life?”

       On cross-examination, Ms. Donoho stated that the phone conversation with Lisa occurred
on August 29th, and with the defendant’s mother on August 30, 2001. Ms. Donoho stated that the
defendant told her that the victim had threatened her before the incident on August 24th.

         The defendant testified that she was convicted for first degree murder. She stated that she
had known the victim since March 1995, having first met her at the Knox County Jail. The
defendant stated the victim had often attacked other people during her incarceration. She related an
incident of the victim throwing another inmate into the bars, causing injury. She stated that the
victim had attacked two officers with a hard plastic tray in two separate incidents. The defendant
witnessed the victim attack two inmates who were on crutches. The defendant said the victim had
threatened her life on numerous occasions. On yet another occasion, the victim attacked an inmate
relations coordinator. She said the victim habitually threatened Natasha Cornett’s life. The victim
tried to attack both the defendant and Cornett during the first fire in the summer of 2001.

       On the night of August 24th, the defendant stated that she took the lace when she was
evacuated from her cell in anticipation of the victim causing problems. She said she wanted to be


                                                  -5-
able to incapacitate the larger victim. The defendant stated she used the lace when the victim drew
her fist to hit Cornett. Her stated intention was to protect Cornett.

        By way of explaining her phone conversations, the defendant said she was trying to convince
her mother that she could protect herself. The defendant explained her use of “premeditation” during
the phone calls as her intent to protect Cornett and herself from the victim. She said that her only
intention was to incapacitate the victim until others could intervene.

        On cross-examination, the defendant admitted that she continued to choke the victim after
the victim was unconscious and despite Officer Fitzgerald’s efforts to stop her. The defendant said
she feared Officer Fitzgerald could not restrain the victim and that she ceased choking the victim
when Officer Cheatham entered the cage.

        The defense called Natasha Cornett and two other inmates. Natasha Cornett stated that the
victim had threatened her on several occasions. She described how the defendant stopped the victim
from attacking her on August 24, 2001. She said the victim raised her hand to hit her, and the
defendant choked the victim, pulling her back and down. On cross-examination, Cornett admitted
that the defendant continued to choke the victim after the victim had become unconscious, her
eyelids were “flipped up” and she was making gurgling noises. Joana Rosa, an inmate, testified that
she had been attacked by the victim when she was unable to defend herself. Lethea Sweat, an
inmate, stated that she intervened when the victim attempted to attack the defendant and Cornett
during the first fire evacuation of August 2001.

       Randy Mangrum was the defendant’s final witness. He had been a corrections officer since
1982. Officer Mangrum knew both the victim and the defendant. He considered the victim
dangerous and always handcuffed her when she was with other inmates.

                                             Analysis

        The defendant contends that the evidence was insufficient to support the conviction for
attempted first degree premeditated murder. The standard for an appellate court reviewing a
sufficiency challenge is “whether, considering the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” State v. Reid, 91 S.W.3d 247, 276 (Tenn. 2002); see also Tenn. R. App. P.
13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999).
Because a verdict of guilt removes the presumption of innocence and imposes a presumption of guilt,
the burden shifts to the defendant upon conviction to show why the evidence is insufficient to
support the verdict. See State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35
S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). On appeal,
the State is entitled to the strongest legitimate view of the evidence and to all reasonable and
legitimate references that may be drawn therefrom. State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000); see also Carruthers, 35 S.W.3d at 558; Hall, 8 S.W.3d at 599.



                                                -6-
        A verdict of guilt by the trier of fact resolves all conflicts in the evidence in favor of the
prosecution’s theory. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “Questions about the
credibility of witnesses, the weight and value of the evidence, as well as all factual issues raised by
the evidence are resolved by the trier of fact, and this Court does not re-weigh or re-evaluate the
evidence.” Evans, 108 S.W.3d at 236 (citing Bland, 958 S.W.2d at 659). Nor may this Court
substitute its own inferences drawn from circumstantial evidence for those drawn by the trier of fact.
Evans, 108 S.W.3d at 236-37.

       First degree murder is a premeditated and intentional killing of another. T.C.A. § 39-13-
202(a)(1).
       Criminal attempt is defined as follows:
       A person commits criminal attempt who, acting with the kind of culpability
       otherwise required for the offense:
       (1) Intentionally engages in action or causes a result that would constitute an offense
           if the circumstances surrounding the conduct were as the person believes them
           to be;
       (2) Acts with intent to cause a result that is an element of the offense, and believes
           the conduct will cause the result without further conduct on the person’s part; or
       (3) Acts with intent to complete a course of action or cause a result that would
           constitute the offense, under the circumstances surrounding the conduct as the
           person believes them to be, and the conduct constitutes a substantial step toward
           the commission of the offense.
T.C.A. § 39-12-101.

        The defendant argues that due to the victim’s size and past history of violence that the
defendant was justified in intervening to protect Natasha Cornett from the victim. A defendant is
justified in threatening or using force to act in defense of a third person if, under the circumstances
as the defendant reasonably believes them to be, the third person would be justified in acting in his
or her own defense. T.C.A. § 39-11-612(1). Further, the defendant must reasonably believe the
intervention is immediately necessary to protect the third person. T.C.A. § 39-11-612(2). A criminal
defendant’s conduct and mental state must meet an objective standard of reasonableness in order for
the conduct to be justified under Tennessee Code Annotated sections 39-11-611 and 39-11-612.
State v. Bult, 989 S.W.2d 730, 732 (Tenn. Crim. App. 1998). In acting to protect the third person,
the defendant “steps into the [third person’s] shoes” and “may lawfully do [in the third person’s]
defense only what that person could have done, and no more.” State v. Furlough, 797 S.W.2d 631,
652 (Tenn. Crim. App. 1990) (quoting State v. Barnes, 675 S.W.2d 195, 196 (Tenn. Crim. App.
1984)). The validity of a claim of defense of another is a matter for the jury’s determination.
Barnes, 675 S.W.2d at 196.

        Although the defendant testified that she merely intended to incapacitate the victim, there was
ample evidence by her actions and the defendant’s own words that contradicted this position.
According to eyewitness testimony from Officer Fitzgerald, the defendant had to be forcefully
restrained from continuing to choke the unconscious victim. In her statement to Sergeant Henry and


                                                 -7-
in the two phone conversations, the defendant said that she would have killed the victim had she had
thirty more seconds. The defendant’s recorded phone conversations were especially candid in her
professed intentions to kill the victim. Based on the evidence, the jury was eminently entitled to
reject the defendant’s claim of defense of a third person and to convict for attempted first degree
premeditated murder.

                                       Death Row Reference

        In her next issue, the defendant contends that the trial court erred in failing to grant a new
trial due to a reference in testimony that the defendant was on death row. The defendant maintains
that this was so prejudicial as to justify a new trial. The State responds that the issue was waived
under Tennessee Rule of Appellate Procedure 36(a) by the defendant’s failure to make a
contemporaneous objection.

        The defendant had, in a pre-trial motion in limine, successfully argued that the defendant’s
status as a death row inmate not be introduced. The trial judge had ruled that the prejudicial effect
outweighed the probative value. During her testimony, the victim was asked about the individuals
who were confined with her on the segregated unit on the night of this incident. The victim
responded as follows: “Yes. Me and Natasha Cornett has [sic] been on A. Yeah. And of course
Christa was back there locked down, being that she was on death row.” No contemporaneous
objection or motion for mistrial was made by the defendant. The issue was not raised until the filing
of the motion for new trial.

         We conclude that the defendant has waived this issue by her failure to object or request a
curative instruction. Tenn. R. App. P. 36(a). Furthermore, we do not believe the trial judge’s refusal
to grant a new trial on this basis was an abuse of discretion. Although the unsolicited remark was
prejudicial, it was mitigated by the setting in which these events took place. The inmates of the
maximum security wing of the Tennessee Prison for Women are generally considered to have
attained their status through other than innocent and meritorious means. During the course of the
trial it was revealed that the defendant, the victim, Natasha Cornett, and Joana Rosa were all
incarcerated for murder convictions. The unsolicited comment was not sufficiently prejudicial under
this factual background to warrant a new trial.

        The defendant has presented three remaining issues:
        1) That the trial court improperly disallowed testimony of details concerning the
            victim’s conviction for murder;
        2) The trial court erred in disallowing cross-examination of the victim regarding her
            violent misconduct; and
        3) Whether the prosecutor was guilty of misconduct in comparing the defendant to
            a wolf.
The defendant neglected to include these issues in either the original or amended motions for new
trial and has accordingly waived the issues. Tenn. R. App. P. 3(e); see State v. Walker, 910 S.W.2d
381, 386 (Tenn. 1995).


                                                 -8-
                                             Conclusion

      After a careful review of the appellate record, we conclude that no reversible error is present.
Accordingly, we affirm the defendant’s conviction and judgment of attempted first degree
premeditated murder.




                                                       ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                 -9-